DETAILED ACTION
This Office action is in response to the Amendment filed on 8 February 2021. Claim(s) 1-9 are pending in the application. 
This application is a continuation of application Serial No. 14/849,772, filed 10 September 2015, now abandoned, which claims priority from Provisional Application 62/132254, filed 12 March 2015. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Tanaka et al., US Patent 8178917 B2, of record. 
With respect to claim 1, Tanaka discloses a stack (WL1 to WL4, SGS, and SGD, fig. 1) including a plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) separated from each other in a first direction (Row direction, fig. 1) and, a plurality of first selection gate electrodes (SGS, fig. 1 column 5, lines 63-65” SGS may be formed to extend in the row direction and formed in strips repeatedly provided in the column direction”) separated from each other in the first direction and provided above an upper most 
a semiconductor columnar portion (Clmn, fig. 2; as shown in area 12, fig. 1) that extends through the plurality of first selection gate electrodes (SGS, fig. 1) and the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) in the first direction (Row direction, fig. 1); 
a memory film (37a-c, fig. 5; memory transistor area 12, fig. 1) provided between the semiconductor columnar portion (38, fig. 5) and the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2; 32a-d, fig. 5); and 
a first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) provided at a first end in a second direction (“column direction”, fig. 1) of the stack (WL1 to WL4, SGS, and SGD, fig. 1) and directly in contact with each of the plurality of first selection gate electrodes (SGS, fig. 1), the second direction (“column direction”, fig. 1) crossing the first direction (Row direction, fig. 1), wherein 
a contact (contact from the word line driving circuit 13, fig. 1) is provided at the first end of the stack and provided on one of the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2). 

    PNG
    media_image1.png
    485
    876
    media_image1.png
    Greyscale


With respect to claim 3, Tanaka discloses wherein the plurality of first selection gate electrodes (SGS, fig. 1) have end portions which are formed a staircase structure (as shown in figure 1 and figure 4 that the end portions of the staircase structure is formed), and the first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) forms a staircase structure (as shown in figure 4) that fits the end portions of the plurality of first selection gate electrodes (SGS, fig. 1). 
With respect to claim 4, Tanaka discloses wherein the stack (WL1 to WL4, SGS, and SGD, fig. 1) further includes a second conductive layer (14, fig. 1), the first conductive layer (32a to 32d, fig. 5) is in contact with a part of the plurality of first selection gate electrodes (SGS, fig. 1) and the second conductive layer (14, fig. 1) is in contact with another part of the plurality of first selection gate electrodes (SGS, fig. 1; column 5, lines 59-65”… source-side selection gate line SGS may be formed to extend in the row direction and formed in strips repeatedly provided in the column direction”). 
With respect to claim 5, as best understood, Tanaka discloses the stack (WL1 to WL4, SGS, and SGD, fig. 1) further includes a plurality of second selection gate electrodes (SGD, fig. 1) separated from each other in the first direction and provided between a lowermost electrode (13, fig. 1) of the plurality of first selection gate electrodes (SGS, fig. 1) and the upper most electrode (see figure 1 above) of the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2), the memory device further comprising a second conducting layer (15, fig. 1) provided at the first end of the stack and directly in contact with each of the plurality of second selection gate electrodes (SGD, fig. 1),
wherein at least one of the plurality of first selection gate electrodes (SGS, fig. 1) has a different length (SGS length as shown in figure 1 is different length from SGD) from one of the plurality of second selection gate electrodes (SGD, fig. 1) in the second direction (“column direction”, fig. 1) and 

With respect to claim 6, Tanaka discloses a plurality of interlayer insulating films (21, 23, 41 and 43, fig. 4) stacked alternately with the plurality of first selection gate electrodes (SGS, fig. 1) in the first direction (Row direction, fig. 1), wherein the plurality of first selection gate electrodes (SGS, fig. 1) have end portions projecting in the second direction (“column direction”, fig. 1) with respect to end portions of the interlayer insulating films (21, 23, 41 and 43, fig. 4), and the first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) extends from the end portions of the plurality of first selection gate electrodes (SGS, fig. 1) to end portions in the second direction (“column direction”, fig. 1) of the interlayer insulating films (21, 23, 41 and 43, fig. 4). 
With respect to claim 7, Tanaka discloses at least one electrode (54, fig. 4) provided above an upper most selection gate electrode (42, fig. 4) among the plurality of first selection gate electrodes (SGS, fig. 1) and being not connected (layer 44 and 47 is insulated between at least one electrode 54) to the plurality of first selection gate electrodes (SGS, fig. 1). 
With respect to claim 8, Tanaka discloses wherein the plurality of first selection gate electrodes (SGS, fig. 1; column 7, lines 18-20; source side selection gate line is made of a source-side conductive layer 22, a source-side second insulation layer 23, and a source-side isolation/insulation layer 24) and the first conducting layer (32a to 32d, fig. 5) are made of mutually different materials (since SGS is made from different layer conductive layer 22 insulation layer 23 isolation/insulation layer 24 therefore are made of mutually different materials then conducting layer 32a, 32b, 32c, 32d). 
With respect to claim 9, Tanaka discloses the first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) however Tanaka did not discloses the first conducting layer (32a to 32d, fig. 5) is formed of polysilicon with the addition of impurities (column 8, lines 30-32).

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive. Applicant argue that reference Tanaka et al., fail to discloses "a stack including a plurality of . Tanaka teaches a stack (WL1 to WL4, SGS, and SGD, fig. 1) including a plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) separated from each other in a first direction (Row direction, fig. 1) and, a plurality of first selection gate electrodes (SGS, fig. 1 column 5, lines 63-65” SGS may be formed to extend in the row direction and formed in strips repeatedly provided in the column direction”) separated from each other in the first direction and provided above an upper most electrode (see figure 1 below) among the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) and separated from each other in the first direction (Row direction, fig. 1); a semiconductor columnar portion (Clmn, fig. 2; as shown in area 12, fig. 1) that extends through the plurality of first selection gate electrodes (SGS, fig. 1) and the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2) in the first direction (Row direction, fig. 1); a memory film (37a-c, fig. 5; memory transistor area 12, fig. 1) provided between the semiconductor columnar portion (38, fig. 5) and the plurality of word line electrodes (“word lines WL”, fig. 1;WL1-4, fig. 2; 32a-d, fig. 5); and a first conducting layer (32a to 32d function as the control gates of the memory transistor, fig. 5) provided at a first end in a second direction (“column direction”, fig. 1) of the stack (WL1 to WL4, SGS, and SGD, fig. 1) and directly in contact with each of the plurality of first selection gate electrodes (SGS, fig. 1). For these reasons, the rejection of claims 1-9 over Tanaka et al. has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822